Citation Nr: 1706848	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) prior to April 21, 2011, and in excess of 50 percent thereafter.  

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1967 until February 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from three rating decisions dated January 2010, March 2012, and June 2013 issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas. 

In the January 2010 rating decision, the RO granted service connection for PTSD at 30 percent, effective November 10, 2007.  In the March 2012 rating decision, the RO increased the rating for PTSD to 50 percent, effective April 21, 2011.  In the June 2013 rating decision, the RO denied entitlement to a TDIU.  

This appeal was processed using the electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems. 


FINDINGS OF FACT

1.  Prior to April 21, 2011, the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning and included mild psychological distress, poor sleep, nightmares, social isolation, and emotional numbing. 

2.  Beginning April 21, 2011, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to depression, anxiety, avoidance, isolation, panic attacks, and poor sleeping patterns due to nightmares. 

3.  At no time during the appeal period did the Veteran meet the schedular requirements for a TDIU, and his service-connected disability does not preclude him from obtaining and retaining substantially gainful employment; referral for extraschedular consideration is not warranted. 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for service-connected PTSD prior to April 21, 2011, and in excess of 50 percent thereafter, are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU due to a service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in letters dated December 2007, February 2008, October 2012 and January 2014 that fully addressed all notice elements, including: information and evidence needed to substantiate claims for an increased rating, and a TDIU, what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available personnel records; service treatment records (STRs), as well as post-service reports of private and VA treatment.  Additionally, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded several VA examinations in conjunction with his claim for PTSD in November 2009, April 2011, November 2011, and July 2015.  Review of the examination reports reveal that they include a review of the record and provide medical opinions that are supported by a rationale based upon the foregoing.  Therefore, the record includes several VA examinations that are adequate to adjudicate the increased rating and TDIU claims being decided herein, and no further examination is necessary.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..............................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the DSM-5 has now been officially released and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, because much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran contends that his PTSD warrants a rating in excess of 30 percent for the period of November 10, 2007, to April 21, 2011, and in excess of 50 percent from April 21, 2011, forward.  

In the statements submitted in support of his claim, the Veteran stated that he had to retire from his job because his ability to function had declined.  He also quit ranching because he could not focus on his duties.  He is unable to sleep due to nightmares and he experiences depression, anxiety, suspiciousness and panic attacks daily.  The Veteran isolates himself, avoiding those close to him and crowds, in order to elude panic attacks and conflict.  He also contends his memory loss has worsened in severity; he is unable to remember the names of his grandchildren, which angers his wife.  His wife also submitted a statement, in which she revealed that when the Veteran returned home from service he became a loner, was distrustful, would have mood swings and had problems communicating.  She believes that he changed for the worse from when they met in 1964 to when he returned home. 

Following his claim for service connection for PTSD, the Veteran was afforded a VA examination in November 2009, during which he was diagnosed as having PTSD.  He was assigned a GAF of 60.  The Veteran reported being married for 40 years and having two adult children, with whom he is not very close.  The Veteran revealed he had occasional visits with family but does not have any close friends and prefers spending time at home.  Prior to retirement in 2004, the Veteran was on a bowling team.  The Veteran had also been attending group therapy since April 2008. 

The examiner indicated the Veteran's PTSD symptoms included nightmares, avoidance, emotional numbing, irritability or outbursts of anger, difficulty sleeping and difficulty concentrating.  The examiner opined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning. 

The Veteran was afforded another psychiatric examination in April 2011, during which he was again noted to have PTSD.  The examiner assigned a GAF of 45.  The Veteran's PTSD symptoms included: re-experiencing, avoidance, irritability, hypervigilance, exaggerated startle response, nightmares, and panic attacks.  The examiner noted that although there was not total occupational and social impairment, the Veteran's PTSD symptoms resulted in deficiencies in thinking, family relations, work, and mood. 

The Veteran reported on the deterioration of his relationship with his children and his wife.  Further, he stated he had no friends or a social life; while he attended group therapy weekly, he did not find it helpful and did not see or talk to the other veterans outside of group.  The Veteran also stated that he felt the medication he had been taking since the last exam in November 2009 was no longer helping. 

The RO requested another VA psychiatric examination to clarify the November 2009 and April 2011 opinions and results.  A Disability Benefits Questionnaire was completed on November 2011 and the examiner assigned a GAF of 50.  The Veteran's PTSD symptoms included: difficulty with attention and concentration, depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and inability to establish and maintain effective relationships. 

The Veteran reported continuing group therapy and prescribed medications, although he maintained the medicine provided only initial relief and he would discontinue taking them when they stopped working.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity; an opinion indicative of a 50 percent rating. 

Another general VA medical examination was conducted in May 2013, during which the examiner opined that the Veteran's PTSD caused social impairments and prevented gainful employment.  However, this opinion is of no value, as it was not conducted by a psychiatric professional and provides no rationale to support the opinion. 

A Disability Benefits Questionnaire was completed in July 2015, during which a diagnosis of PTSD was confirmed.  The Veteran's symptoms included depressed mood and anxiety.  The examiner opined that the Veteran suffered from an occupational and social impairment due to mild or transient symptoms, which decrease work efficiency, and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

In an effort to answer questions raised about the validity and reliability of the Veteran's previously reported symptoms, the examiner utilized screening assessments to collect other pertinent information.  Based on the results, the examiner noted that the Veteran's responses appeared to be overstated for effect and there was a possible pattern of feigning or malingering.  The examiner opined that the Veteran's previously described PTSD symptoms were either erroneously reported and/or have resolved over time. 

In evaluating the Veteran's initial rating from November 10, 2007, the date of service connection, to April 21, 2011, the Board finds the preponderance of the evidence shows that, while the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal conversation, his PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, irritability, isolation, and insomnia. 

The Board notes that, in June 2010, the Veteran reported increased panic attacks, difficulty concentrating, feelings of anxiety and suspicion, as well as memory loss.  However, there is no lay or medical evidence dated prior to April 2011, which showed additional symptoms which warranted or more nearly approximated a 50 percent rating, including flattened affect, impaired speech and communication, panic attacks more than once a week, difficulty understanding complex commands, impaired memory, judgment, or abstract thinking.  Therefore, based on the foregoing, the Board finds an initial rating higher than 30 percent is not warranted prior to April 21, 2011. 

However, beginning April 21, 2011, the evidence shows the Veteran's PTSD was manifested by increased symptomatology, including panic attacks, isolation to avoid conflicts, impaired short-term and long-term memory, and impaired attention and concentration.  This increased symptomatology resulted in reduced reliability and productivity and more nearly approximates the level of disability contemplated by the 50 percent rating under Diagnostic Code 9411.

Although there was an increase in symptomatology, the Board finds the preponderance of the evidence does not support the grant of a rating higher than 50 percent at any point after April 21, 2011, as the evidence does not reflect the level of symptomatology or overall disability contemplated by a higher, 70 percent rating.  Indeed, while the evidence shows the Veteran's PTSD resulted in difficulty establishing and maintaining effective relationships, the preponderance of the evidence does not reflect that, from April 21, 2011 to the present, he has experienced suicidal ideation, obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression which affected his ability to function independently, appropriately, or effectively, spatial disorientation, or neglect in personal appearance or hygiene.  The Board notes that there is evidence showing the Veteran is irritable and isolates himself to avoid confrontations but the preponderance of the evidence dated from April 21, 2011 does not reflect that his irritability and anger has resulted in periods of violence, as contemplated by the higher, 70 percent rating. 

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that the Veteran has symptoms like persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.

In summary, and based on the foregoing, the Board finds that, from April 21, 2011, the Veteran's service-connected PTSD more nearly approximates the level of disability contemplated by the 50 percent rating under Diagnostic Code 9411, but no higher.  In making this determination, the Board notes that the Veteran was assigned GAF scores of 45 and 50 during this time period, which denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) and which are consistent with the 50 percent rating assigned for the time period in question. 

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under the 30 and 50 percent rating are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 50 percent rating prior to April 21, 2011, or the criteria for a 70 percent thereafter.

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial rating higher than 30 percent prior to April 21, 2011, or a rating higher than 50 percent thereafter, for service-connected PTSD.  In making this determination, the Board has considered the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the grant of an increased rating at any point during the appeal period, that doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports depression, anxiety, panic attacks, sleep impairment, disturbances of mood and motivation, loss of concentration and memory loss.  The prior 30 percent and current 50 percent ratings under Diagnostic Code 9411 are specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran asserts that he was forced to retire in 2004 due to an inability to function in his position at a satisfactory level.  He also stated that after retirement he tried his hand at ranching but had to sell his cows because he was unable to focus on his duties.  The Veteran also mentioned that he is unable to work due to his heart condition and the effects and symptoms of PTSD.  He has also asserted that his PTSD symptoms prevent him from performing chores around the house due to his inability to focus and memory lapses.  Although the Veteran is competent to describe his symptoms from PTSD, he is not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007). 

The Board notes that the Veteran's statements are inconsistent with reports made or information provided previously during VA examinations.  In his November 2009 VA examination for PTSD, the Veteran reported his symptoms emerged after he retired and that his occupational functioning had not been affected by his symptoms.  After separating from service, the Veteran served as a security officer for over 20 years and, at the time of his retirement in 2004, he was 61 years old.  The November 2009 examiner opined that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning. 

In the April 2011 VA examination, the Veteran reported only moderate or slight problems performing daily activities, such as household chores.  The examiner noted an increase in severity of the Veteran's symptoms and opined that PTSD signs and symptoms resulted in deficiencies in his thinking, family relations, work and mood.  The examiner noted that although the Veteran is retired, he was unable to engage in repairs or chores around the house due to the inability to stay focused. 

In the November 2011 Disability Benefits Questionnaire, the examiner opined that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  He noted that the Veteran's symptoms affected social and familial relations, mood, concentration, interest in leisure activities and ability to sleep.  The examiner went on to say that, the Veteran had difficulty completing projects and responsibilities around his home and had to give up leisure interests and tasks such as raising livestock.  There was no mention of the Veteran's inability to obtain or maintain employment. 

The May 2013 VA examiner noted that the Veteran's PTSD was the primary reason for his social, familial and occupational limitations.  However, as noted above this opinion is not supported by a rationale, and was not provided by a professional with the proper education and experience and is therefore inadequate. 

The examiner that completed the July 2015 Disability Benefits Questionnaire summarized the Veteran's condition as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported having to retire in 2004 due to age and health problems.  The examiner noted the Veteran's mental health status still warranted a diagnosis of PTSD, but with much milder symptoms than were previously stated.  

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki,733 F.3d 1350 (2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floor v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the November 2009, April 2011, November 2011, and July 2015 examiners are highly probative.  

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disability.  The Veteran only has one service-connected disability and as discussed above, PTSD remains at a 50 percent rating.  Although he mentions heart problems (he currently has a diagnosis of hypertensive heart disease) and has a myriad of other health issues, many of which the Veteran contends prevent him from working, none of those disabilities are service-connected.  TDIU only accounts for unemployability based on service-connected disabilities; while the Veteran's reports regarding his inability to complete household chores are relevant to his increased rating claim for PTSD, they are not relevant as to whether the Veteran is able to obtain and maintain gainful employment.  Therefore, the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a). 

Furthermore, the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU on an extraschedular basis so as to require referral to the VA Director, Compensation Service.  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment.  The Board acknowledges that the Veteran has reported being unemployed since 2004, including throughout the pendency of this appeal; however, as reported in all of his VA examinations, the Veteran retired due to age and health problems. 

In this regard, there is no evidence that the Veteran's service connected PTSD impacts his ability to work.  Moreover, the November 2011 examiner opined that the Veteran's retirement resulted in greater difficulty managing PTSD symptoms in that work provided him distraction and avoidance of the past and opportunity to focus his attention on present concerns.  The April 2011 and November 2011 examiners noted that the Veteran had difficulty concentrating on and completing tasks and projects around his home 

In sum, while the examiners observed limitations that impacted the Veteran's ability to engage in leisure activities and work on projects at home, there is simply no competent medical evidence to support the finding that the Veteran's PTSD precludes his ability to work. 

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities and, again, referral to the Director, Compensation Service for extraschedular consideration is not warranted.  It follows that the evidence is not in equipoise and a favorable determination on this issue is not justified.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected PTSD prior to April 21, 2011, and in excess of 50 percent thereafter, is denied. 

A TDIU is denied. 


____________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


